Citation Nr: 0840287	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral ankle 
disorders.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1979 until 
January 1982.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas for additional development in 
regards to the bilateral ankle disorders claim.  In that 
decision, the Board also reopened the veteran's bilateral pes 
planus claim and granted service connection for the 
disability.  In a November 2007 rating decision implementing 
the Board's determination, the RO assigned a 10 percent 
evaluation for the condition, effective May 10, 2005.

The June 2008 VA examination report states that the veteran 
had severe flat feet.  The Board finds that the examination 
report raises a claim of entitlement to an evaluation in 
excess of 10 percent for the veteran's service-connected 
bilateral pes planus.  38 C.F.R. § 3.157 (2008).  To date, 
this issue has not been considered by VA and it is referred 
to the RO for appropriate action.


FINDING OF FACT

The preponderance of the medical evidence shows that the 
veteran does not have a bilateral ankle disability that was 
not present in service or until many years thereafter and is 
not related to service or to an incident of service origin, 
including to his service-connected bilateral pes planus.


CONCLUSION OF LAW

Bilateral ankle disorders were not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified medical records.  The veteran has submitted 
statements and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  In addition, he was afforded a VA 
medical examination in June 2008.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran essentially claims that he has bilateral ankle 
disorders due to his service or to his service-connected 
bilateral pes planus.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999).  

The service treatment records indicate that he repeatedly 
requested care for ankle pain, as indicated in April 1980.  
The April 1980 service treatment record found the veteran to 
have a probable lifetime of ankle pain due to an irregularity 
of bone formation.  An October 1981 service treatment record 
further noted that the veteran complained of right ankle pain 
and was assessed with having recurring pes planus.

There are no medical records of right or left ankle 
complaints for years following service.  A December 2000 non-
VA x-ray read by R.L.H., D.O. found the left ankle to have no 
recent fracture or acute bone pathology.  The articular 
relationships were intact and the soft tissues were within 
normal limits.  

Although VA outpatient treatment records generally indicate 
that the veteran has repeatedly complained of and been 
treated for chronic ankle pain following service, there are 
no diagnoses of any ankle disabilities.  A May 2004 VA 
outpatient treatment record noted that the veteran complained 
of chronic right ankle pain since service; however, the 
examiner found the right ankle to not be swollen and have an 
intact range of motion in all directions, including eversion 
and inversion.  He also had no difficulty with walking.  A 
May 2005 VA x-ray of the right ankle found the veteran to 
have no fractures or dislocations, as well as no soft tissue 
swelling or calcaneal bone spurs.  A November 2005 VA 
outpatient treatment record found the veteran to have chronic 
right ankle pain, but that he had been imaged several times 
without evidence of fracture or acute injury.  A November 
2006 VA outpatient treatment record found the veteran to have 
a right ankle in chronic pronation and mildly externally 
rotated, able to bear weight with mild laxity strength and 
sensation preserved.

A letter from VA doctor M.T.B., received in November 2006, 
reported that the veteran had HIV and a right ankle injury 
with chronic pain and disability, and that the veteran was 
totally disabled related to those problems.  However, no 
explanation of how the examiner reached the determination of 
a right ankle injury was noted, including whether he examined 
the veteran.  

A VA examination was provided in June 2008.  The veteran 
reported that his ankles had been asymptomatic, but that he 
did have foot pain significantly on the right side and to a 
minimal degree on the left side.  When reporting his ankle 
pain to the examiner, the veteran pointed to his midfoot 
medially.  

The June 2008 VA examiner found the veteran to have severe 
planovalgus flat feet, which were fairly stiff.  The examiner 
diagnosed him with bilateral planovalgus flat feet with 
cornuated naviculas and midfoot degenerative arthritis.  The 
examiner also noted that he had a healed fracture of the 
lateral malleolus on the right side, which was absolutely 
asymptomatic.  Based on her examination and review of the 
claims file, the examiner found the veteran to not have an 
ankle disability.  The examiner noted that the veteran did 
have severe foot problems, but that he did not have ankle 
problems.  The examiner clarified that the lack of any ankle 
diagnoses was due to the veteran not having any ankle 
disabilities.  He had a normal examination and normal x-rays, 
except for a healed fracture that was asymptomatic.  Although 
the veteran should have significant limitations on his 
standing and walking capabilities, the examiner found this 
was because of his flat foot problems and arthritis.  

The Board has carefully reviewed the lay and medical 
evidence.  The veteran does have one November 2006 note from 
a VA doctor, M.T.B., indicating that he has a right ankle 
injury.  However, a bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In contrast numerous medical records have found 
the veteran to complain of ankle pain, but did not diagnose 
him with any ankle disability.  Further, the June 2008 VA 
examiner concluded, in no uncertain terms, that he did not 
have any ankle disabilities, following a review of the claims 
file and physical examination.  As such, the Board finds that 
the preponderance of the evidence is against the claim and 
therefore, service connection must be denied.

In reaching this determination, the Board does not question 
the veteran's sincerity that he has an ankle disability 
related to service or to his service-connected bilateral pes 
planus.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2008) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions).  As the veteran is not professionally qualified to 
offer a diagnosis or suggest a possible medical etiology, the 
Board finds that the preponderance of the evidence is against 
the claim and thus service connection must be denied.


ORDER

Service connection for bilateral ankle disorders is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


